Citation Nr: 0818891	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1971 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied a rating in excess of 10 percent for 
hypertension.  In March 2008, the veteran testified at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  At the hearing, the veteran raised 
claims of entitlement to increased ratings for service-
connected coronary artery disease and emphysema.  As these 
issues have yet to be addressed by the RO, they are referred 
for appropriate action.  

The Board also notes that, at a March 2006 hearing before a 
Decision Review Officer and in a subsequent statement (VA 
Form 21-4138), the veteran claimed service connection for 
erectile dysfunction as secondary to the medications he was 
taking for his hypertension.  Although the RO denied 
secondary service connection for erectile dysfunction in July 
1999, the current claim filed by the veteran has yet to be 
addressed by the RO, and is referred for appropriate action.


FINDING OF FACT

The veteran's hypertension has been characterized by 
diastolic pressure predominantly less than 110 mm and 
systolic pressure predominantly less than 200 mm.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.2, 4.7, 4.10, 4.104, Diagnostic Code 
7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's two-volume claims folder.  Although we have an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran, including 
at the March 2008 hearing, were entirely adequate to inform 
him, and any reasonable person for that matter, of what was 
required, and that he needed to provide evidence with regard 
to how his disabilities affect him in everyday, daily life; 
his responses confirm that he understood those ramifications 
and mandates.  There is no prejudicial error either alleged 
or shown. 

In January 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The May 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide any 
evidence in his possession that pertains to his claim.

The Board finds that the content of the January 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
SSOCs dated in June 2005, May 2006, March 2007, and September 
2007 provided him with additional time to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise.

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The RO provided the 
information required by Dingess in a September 2006 letter to 
the veteran, and since the claim herein is being denied, such 
matters are moot. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Factual Background and Analysis

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The veteran is seeking a rating in excess of 10 percent for 
his service-connected hypertension.  Under the pertinent 
diagnostic code, a 10 percent evaluation is warranted with 
diastolic pressure predominantly 100 mm or more, systolic 
pressure predominantly 160 mm or more, or is the minimum 
evaluation to be assigned for an individual with a history of 
diastolic pressure at predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  38 C.F.R. § 
4.104, Diagnostic Code (DC) 7101.

Service connection for hypertension was established effective 
January 1992, and the RO assigned a 10 percent rating.  In 
May 2003, the veteran filed the present claim for a rating in 
excess of 10 percent.

Private treatment records dated from January 2001 through 
December 2004 showed numerous blood pressure readings, 
including 160/90, 140/80, 150/90, 140/100, 150/80, 140/90, 
160/96, 160/80, 148/90, and 170/90.

VA treatment records show that in July 2003 the veteran's 
blood pressure was 180/85 (systolic/diastolic) and 185/85.  
In August 2003, it was 160/80.  On VA examination in 
September 2003, the veteran's blood pressure readings were 
160/90, 158/88, and 154/92.  VA treatment records show that 
in July 2004, the veteran's blood pressure was 140/90 and 
130/76.  On VA examination in January 2005, his blood 
pressure repeated three times was 140/86.  VA treatment 
records showed that in April 2005 it was 134/77 and 130/77, 
and in August 2005 it was 129/71.

On VA examination in April 2006, the veteran's blood pressure 
readings were 140/88 and143/75.  The assessment was 
hypertension under reasonable control, without evidence of 
end organ damage.  

A private treatment record dated in August 2006 showed the 
veteran had blood pressure readings of 126/70, 120/80, and 
145/92.

A VA treatment record dated in November 2006 showed the 
veteran's blood pressure was 118/70.  In March 2007 it was 
130/80.  

After a careful review of the evidence of record, the Board 
finds that entitlement to a rating in excess of 10 percent 
for hypertension has not been established.  The evidence of 
record does not show that the veteran's blood pressure has 
been manifested by diastolic pressure at predominantly 110 or 
more or by systolic pressure at predominantly 200 or more, as 
required by DC 7101. Given the blood pressure readings noted 
above, which have ranged between 118-185/70-100, the 
preponderance of the competent evidence is against a finding 
that a rating in excess of 10 percent is warranted at any 
time during the appeal period.  See Hart, supra.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for hypertension is denied.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


